DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
JOEN et al PG PUB 2020/0107369 teaches in figure 12, a base station is configured with an SUL carrier and a NUL carrier to support a random access procedure i.e., cross carrier RACH, whereby the base station transmits one or more RRC or system information containing RACH configuration information to support a random access to a cell configured with SUL wherein the base station configures the RACH configuration of SUL independently of RACH configuration of NUL.
Prior art fails to teach as recited in all independent claims, a method of transmitting a first system information signal indicating a first random access configuration for a second frequency band by a base station a first frequency band, transmitting a second system information signal indicating a second random access configuration for the second frequency band by the BS in a third frequency band, in which the first and third frequency bands are different frequency bands, and performing a random access procedure based on the first random access configuration or the second random .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHI HO A LEE/Primary Examiner, Art Unit 2472